 



EXHIBIT 10.13

     
(PACTRUST LOGO) [f09965f0996501.gif]
  2000 Wyatt Drive, Suite 7
Santa Clara California 95054
408/588-4630 • Facsimile: 408/588-4636

May 18, 2005

Eli Porat, CEO
Tvia, Inc.
4001 Burton Drive
Santa Clara, CA 95054

Dear Mr. Porat:

     
Re:
  Facility No. mp10 tviainc/COR
 
  4001 Burton Drive, Santa Clara, California (the “Premises”)    

Enclosed please find one fully executed 5th Amendment to Lease Agreement for the
above referenced Premises. Please keep this copy for your records.

If you have questions, please feel free to call me at (408) 588-4630.

     
 
  Very truly yours,
 
   
 
  PACIFIC REALTY ASSOCIATES, L.P.
 
   
 
  /s/ Aurora Dreyer
 
   
 
  Aurora Dreyer
 
  Administrative Assistant

Encl.

1



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT TO LEASE AGREEMENT

      THIS FIFTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into
this 17th day of May, 2005, by and between KOLL/INTEREAL BAY AREA, a California
general partnership (“Landlord”), and TVIA, INC., a Delaware corporation
(“Tenant”).

RECITALS

     This Amendment is made with reference to the following facts, intentions
and objectives:

     A.  Landlord and InteGraphics System, Inc., a California corporation and
Tenant’s predecessor-in-interest (“InteGraphics”), entered into that certain
Mission Park Multi-Tenant Single-Building Modified-Net Lease dated October 27,
1995, as amended by that certain First Amendment to Lease Agreement dated
January 15, 1999, as further amended by that certain Second Amendment to Lease
Agreement dated May 6, 1999, as further amended by that certain Third Amendment
to Lease Agreement dated June 27, 2003, and as further amended by that certain
Fourth Amendment to Lease dated June 7, 2004 (said lease as amended by said
amendments is collectively known hereinafter as the “Lease”) for that certain
real property situated in the City of Santa Clara, County of Santa Clara, State
of California, which real property is commonly known as 4001 Burton Drive, Santa
Clara, California, and is more particularly described and defined in said Lease
as the “Premises.” InteGraphics changed its name to IGS Technologies, Inc., a
California corporation, and then to Tvia, Inc., a California corporation (“Tvia
Inc. California”), in August 1997 and March 2000. In August 2000, Tvia Inc.
California merged into the Tenant and by virtue of such merger, Tenant succeeded
to all of Tvia Inc. California’s rights under the Lease and assumed all
obligations of Tvia Inc. California under the Lease.

     B. Landlord and Tenant have agreed to further extend the term of the Lease.
Landlord and Tenant acknowledge that the net Monthly Rent payable under the
Lease by Tenant as of the commencement of the extended term of the Lease is
based upon utilization by Tenant of that port-ion of the Premises comprising
approximately ten thousand (10,000) square feet and more particularly shown in
Exhibit 1 attached hereto and incorporated herein of the Premises (the “In-Use
Portion”).

     C. Accordingly, Landlord and Tenant have agreed to the modifications to the
Lease as set forth below.

     NOW, THEREFORE, in consideration of the foregoing, the receipt of which is
acknowledged, and of the mutual agreement of the parties hereto to the terms and
conditions hereinafter contained, Landlord and Tenant agree as follows:

1. Recitals.

     Landlord and Tenant hereby agree that the hereinabove recitals are true and
correct.

2. Effective Date; Capitalized Terms.

     Except as may be specifically set forth herein, the provisions of this
Amendment shall be effective as of the date Landlord executes this Amendment as
shown next to Landlord’s signature below (the “Effective Date”). Capitalized
terms used in this Amendment and not defined shall be deemed to have the same
meaning ascribed to them in the Lease.

3. Further Extension of Term of Lease; Net Monthly Rent.

     3.1. Additional Period. The term of the Lease currently expires on July 31,
2005. The existing term of the Lease is hereby further extended for an
additional seventeen (17) months commencing on August 1, 2005 and continuing
through and including December 31, 2006 (the “Additional Period”). All
references in the Lease and in this Amendment to “Term” shall mean the existing
term of the Lease as extended through the Additional Period.

2



--------------------------------------------------------------------------------



 



     3.2. Net Monthly Rent. Net Monthly Rent for each and every month of the
Additional Period shall be Nine Thousand Five Hundred and no/100 Dollars
($9,500.00) per mouth.

4. As Is.

     Tenant shall continue to lease the Premises for the Additional Period in
its “AS IS” condition on the date of the commencement of the Additional Period.
Landlord shall have no obligation to make any improvements, alterations,
modifications, repairs or refurbishments of any nature whatsoever to the
Premises as a condition to or in connection with Tenant’s lease of the Premises
for the Additional Period. Nothing contained in this Paragraph 4 shall release
Landlord of any repair obligations it may have under Paragraph 17(a) of the
Lease.

5. Brokers.

     Landlord and Tenant acknowledge and agree that no real estate brokers were
involved in the negotiation of this Amendment. Landlord and Tenant (each being
hereinafter referred to in this Paragraph 5 as the “Indemnitor”) each agrees to
defend with counsel reasonably satisfactory to the other party and indemnify the
other party from and against all liability, claims, actions, causes of action,
suits, demands, damages, or costs of any kind arising from or connected with any
broker’s or finder’s fee or commission or charge claimed to be due any person
arising from the Indemnitor’s conduct with respect to said transaction, other
than the commission provided for above. This obligation shall survive and be
enforceable following the expiration or earlier termination of the Lease.

6. Ratification.

     Except as otherwise provided herein, the Lease is hereby ratified and
affirmed and remains in full force and effect.

7. Successors and Assigns.

     This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto, their successors, transferees, heirs, personal representatives
and assigns.

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the
respective dates set opposite their signatures below, but this Amendment on
behalf of such party shall be deemed to have been dated as of the date first
above written.

                      TENANT:   LANDLORD:
 
                    TVIA, INC.,   KOLL/INTEREAL BAY AREA, a Delaware corporation
  a California general partnership
 
                            By:   Washcop Limited Partnership,
a Delaware limited partnership,         Its:   General Partner
 
                                By:   Pacific Resources Associates LLC,        
        a Delaware limited liability company,             Its:   General Partner
 
                   
By:
  /s/ Eli Porat           BY:   /s/ Shari L. Reed
 
                   
Name:
  Eli Porat           Name :   Shari L. Reed
Its:
  CEO           It:   Vice President

3